ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of June
____, 2010, between CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation, as seller (“Seller”), and [LIGHTSTONE VALUE PLUS REAL ESTATE
INVESTMENT TRUST II, INC., a Maryland corporation], as purchaser (“Purchaser”).
 
Seller, in consideration of the payment of $7,857,000 (the “Payment”) on the
date hereof, the receipt and sufficiency of which are acknowledged, hereby
sells, transfers, assigns, delivers, sets-over and conveys to Purchaser, without
recourse and without representations, warranties or covenants, express or
implied, except as set forth on Exhibit A attached hereto and made a part
hereof, all right, title and interest of Seller in and to that certain mortgage
loan in the original principal amount of $18,675,000 (the “Loan”) made by
Seller, as lender, to the parties set forth on Exhibit C attached hereto, each
as borrower (individually and collectively, as the context may require,
“Borrower”), including, without limitation, any claims and causes of action with
respect to the Loan.  The Loan is secured by, among other things, that certain
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of August 31, 2007, executed by Borrower to Seller (the “Security
Instrument”), and recorded on September 17, 2007, in Mortgage Book 16984, Page
620 in the Official Records of Bergen County, New Jersey. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given
thereto in the Security Instrument.


The Loan and the Loan Documents are being sold, transferred and assigned to
Purchaser “AS-IS, WHERE IS, AND WITH ALL FAULTS”, except as expressly provided
herein (including Exhibit A).  Purchaser hereby acknowledges that neither Seller
nor any other person or entity has made any representations or warranties with
respect to the Loan or the Loan Documents (except as expressly provided herein
(including Exhibit A), and that, except to the extent expressly provided herein
(including Exhibit A) to the contrary, Seller shall not have any responsibility
for (i) the collectability of the Loan, (ii) the validity, enforceability or
legal effect of any of the Loan Documents or any due diligence materials
furnished to Seller in connection with the origination and/or sale of the Loan,
(iii) the validity, sufficiency, priority or effectiveness of any lien created
by the Loan Documents, (iv) the financial condition of Borrower or any
guarantor(s) or the ability of any such party to perform their respective
obligations under the Loan Documents, (v) the existence or nonexistence of any
default or Event of Default under the Loan Documents, (vi) rights of offset,
deductions, negotiability or holder in due course status, or the accuracy or
completeness of the matters disclosed, represented or warranted by any party in
the Loan Documents, (vii) the condition of the Loan or the value or income
potential of the Loan or any collateral for the Loan,  (viii) the adequacy of
the collateral for the Loan or (ix) the state of title to the Property or any
other collateral pledged in respect of the Loan, except to the extent of the
representations and warranties provided herein (including Exhibit A).  Without
in any way limiting the generality of the foregoing, except to the extent of the
representations and warranties provided herein (including Exhibit A), Seller has
not made, does not make or undertake, and expressly disclaims any
representation, warranty or obligation, expressed or implied, as to any
characteristic or other matter affecting or related to the Property, including
the presence of any Hazardous Substance in the Property or any other
environmental or other matters related to the physical condition of the Property
(both surface and subsurface).  Except as expressly provided herein (including
Exhibit A), Purchaser assumes all risk of loss in connection with the Loan from
and after the date hereof.  Purchaser has been given reasonable opportunity to
review and, to the extent Purchaser deemed necessary, has examined, and in any
case, Purchaser hereby acknowledges (subject to the representation of Seller
contained in subsection (a)(viii) of Exhibit A) that Seller has made available
to Purchaser all of the Loan Documents and the terms of the Loan, and the terms
and conditions of all other documents and agreements relating to the Loan
entered into by Borrower, or any guarantor of the Loan.
 
 
 

--------------------------------------------------------------------------------

 


Purchaser acknowledges that neither Seller nor its agents, employees, officers,
representatives or attorneys have made any representation or warranty with
respect to any tax matters relating to the transactions contemplated hereby,
Purchaser shall be solely responsible for its own tax analysis and Seller shall
have no liability or obligation whatsoever in connection with any tax
consequences or treatment relating to or arising from the sale of the Loan by
Seller to Purchaser.
 
Purchaser hereby accepts the foregoing assignment and hereby assumes and agrees
to fulfill, perform and discharge, from and after the date hereof, all of the
obligations of Seller with respect to the Loan under the Loan Documents accruing
from and after the date hereof, to the same effect as if Purchaser had been
Seller under the Loan.  From and after the date hereof, Seller shall be released
of the foregoing commitments, obligations and liabilities accruing from and
after the date hereof.


Each of Purchaser and Seller represents and warrants to the other that no broker
or finder has been engaged by it and it has had no conversations or discussions
with any broker or finder in connection with the Property, the Loan or any of
the transactions contemplated by this Assignment and to its knowledge no broker
or finder is in any way connected with any of such transactions.


Seller covenants and agrees with the Purchaser that, at any time, and from time
to time hereafter, upon the reasonable request of the Purchaser, and without
payment of further consideration to the Seller (except for the Seller’s
reasonable verifiable third party costs and expenses incurred in connection with
the Purchaser’s request, which costs and expenses shall be paid by the
Purchaser), Seller shall do, execute, acknowledge and deliver, and shall cause
to be done, executed, acknowledged and delivered, all such further acts, deeds,
documents, instruments, assignments, transfers, conveyances and assurances as
may be reasonably required in order to better assign, transfer, grant, convey
and confirm to the Purchaser, the Loan sold by the Seller as provided for
herein.  Furthermore, as soon as practicable after the date of this Assignment,
Seller shall execute such documents as are required by applicable law so as to
substitute Purchaser as the party plaintiff in any litigation, foreclosure or
trustee’s sale, any of the preceding of which was commenced by Seller with
respect to the Loan prior to the date hereof.


Purchaser covenants and agrees that at any time, and from time to time
hereafter, upon the reasonable request of the Seller, and without payment of
further consideration to the Purchaser (except for Purchaser’s reasonable
verifiable third party costs and expenses incurred in connection with Seller’s
request, which costs and expenses shall be paid by Seller), the Purchaser shall
do, execute, acknowledge and deliver, and shall cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, documents,
instruments, assignments, transfers, conveyances and assurances as may be
reasonably required in order to reflect accurately the status of title to the
Loan, and to execute the intent evidenced by this Assignment.  Furthermore, as
soon as practicable after the date hereof, Purchaser shall execute such
documents as are required by applicable law so as to substitute Purchaser as the
party plaintiff in any litigation, foreclosure or trustee’s sale, any of the
preceding of which was commenced by Seller with respect to the Loan prior to the
date hereof.
 
 
2

--------------------------------------------------------------------------------

 


The schedules and exhibits to this Assignment are incorporated and made a part
hereof and are an integral part of this Assignment.


Each party hereto shall treat as confidential the transactions contemplated
hereby, the parties hereto, the terms of this Assignment, the purchase price for
the Loan (or any component thereof), the negotiations between each Seller and
Purchaser and their respective affiliates who have engaged in such negotiations
in connection with the transactions contemplated herein and/or any
correspondence relating to such negotiations between each Seller and Purchaser
and their respective affiliates who have sent or received such correspondence
(such information, exclusive of any information expressly permitted to be
contained in any Publicity Statement (as defined  below) in accordance with the
immediately succeeding paragraph, collectively, the “Confidential Information”),
except that neither Purchaser nor Seller shall be precluded from making such
filings as may be required by law (including, without limitation, the Securities
Act of 1933, the Securities Exchange Act of 1934 and the regulations promulgated
thereunder) or the rules of any stock exchange.  Neither Purchaser nor Seller
shall disclose the Confidential Information to any Person without the other
party’s prior written consent, except each of Seller and Purchaser may disclose
such Confidential Information (a) to its officers, directors, affiliates,
members, employees, agents, accountants, auditors, attorneys and advisors
(collectively, “Representatives”) who are directly involved in the consideration
of the transactions contemplated herein or (b) as may be compelled in a judicial
or administrative proceeding or as otherwise required by law.  In the event that
Purchaser or Seller is required by a judicial or administrative proceeding or as
otherwise required by law to disclose any Confidential Information, Purchaser or
Seller, as applicable, will (unless prohibited by law or regulation from doing
so) provide the other party hereto with prompt notice of such request or
requirement so that such party may seek an appropriate protective order.  If,
failing the entry of a protective order, Purchaser or Seller is, upon the advice
of its counsel, compelled to disclose such Confidential Information, Purchaser
or Seller, as applicable, may disclose that portion of the Confidential
Information that its counsel advises that it is compelled to disclose and will
cooperate with the other party hereto in its efforts to obtain a protective
order or other reliable assurance that only the designated portion of the
Confidential Information will be disclosed.  This Assignment shall not, and no
memorandum or other document relating to this Assignment (other than with
respect to any recorded Loan Documents) shall be recorded by Purchaser or Seller
without the prior written consent of the other party hereto.  Notwithstanding
anything to the contrary contained in this Assignment, this Assignment shall be
subject to that certain Limited Disclosure Agreement dated as of April 21, 2010,
between Seller and an affiliate of Purchaser (collectively, the “Existing
Confidentiality Agreement”); provided, however that nothing contained in the
Existing Confidentiality Agreement shall preclude Purchaser or Seller from
making such filings as may be required by law (including, without limitation,
the Securities Act of 1933, the Securities Exchange Act of 1934 and the
regulations promulgated thereunder) or the rules of any stock exchange.  Except
as set forth in the preceding sentence, in the event of any conflict or
ambiguity between the terms of this paragraph and the terms of the Existing
Confidentiality Agreement, the terms of the Existing Confidentiality Agreement
shall govern.  The terms of this paragraph shall survive the closing of the
transactions contemplated pursuant to this Assignment.
 
 
3

--------------------------------------------------------------------------------

 
 
All news releases, publicity or advertising by Purchaser or Seller or their
respective affiliates through any media intended to reach the general public
referring to the transactions contemplated herein (a “Publicity Statement”)
shall be subject to the prior written approval of the other party hereto, which
approval shall not be unreasonably withheld; provided, however, that any
Publicity Statement that only contains the names of Seller and Purchaser, the
Property name and address, the fact that Seller sold the Loan to Purchaser and
the closing date of such sale and otherwise does not contain any Confidential
Information shall not require the consent of either party hereto.  Each party
shall use commercially reasonable efforts to respond to any request for approval
required under this paragraph within five (5) business days of request therefor,
provided, however, failure to so respond in such five (5) business day period
shall not limit or otherwise affect the non-responding party’s rights hereunder.
 
This Assignment shall be governed by and construed in accordance with the laws
of the State of New Jersey, without giving effect to the choice of law rules and
principles of said state.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New Jersey and the federal
courts of the United States of America located within such state for the purpose
of any action or proceeding relating to this Assignment.  SELLER AND PURCHASER
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS ASSIGNMENT.
 
This Assignment contains the entire agreement between Seller and Purchaser
relating to the transactions contemplated hereby and supersedes and replaces all
prior discussions, representations, communications and agreements (oral and
written), other than the Existing Confidentiality Agreement.
 
This Assignment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Assignment and
Assumption Agreement as of the date first above written.
 

  SELLER:           CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation          
 
By:
        Name:        Title:           


     ,   a                      
By:
        Name:        Title:           



 
5

--------------------------------------------------------------------------------

 
 